Judgement rendered March 8, 1968, convicting defendant, upon his plea of guilty, of petit larceny, and committing him, upon a finding of narcotic addiction after a hearing, but without a jury, to the care and custody of the Narcotic Addiction Control Commission for a period not to exceed 36 months, unanimously modified on the law to the extent of remitting the case for a jury trial on the sole issue of whether the defendant is a narcotic addict and otherwise affirmed. .(See People v. Harris, 32 A D 2d 621.) Concur — Eager, J. P., Capozzoli, Tilzer, Markewieh and ‘Steuer, JJ.